Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 1 of 17 PageID #:7




                        Exhibit 1
                                           Case:
                      Return Date: No return  date1:19-cv-04722
                                                   scheduled     Document12-Person
                                                                          #: 1-1 Filed: 07/12/19
                                                                                     Jury                          Page 2 of 17 PageID #:7
                      Hearing Date: 10/10/2019 10:00 AM - 10:00 AM
                      Courtroom Number: 2601
                      Location: District 1 Court                                                                                        FILED
                              Cook County, IL                                                                                           6/11/2019 2:27 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                               DOROTHY BROWN
                                                                                                                                        CIRCUIT CLERK
                                                                                                                                        COOK COUNTY, IL
                                                                                                   Case No.
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                                                                                                        2019CH07050
                                             VERNITA MIRACLE-POND and                                   2019CH07050                         5373903
                                             SAMANTHA PARAF, individually and on
                                             behalf of all others similarly situated,
                                                                                                   (JURY TRIAL DEMANDED)
                                                                      Plaintiffs,

                                                     v.

                                             SHUTTERFLY, INC., a Delaware corporation,

                                             Serve Registered Agent:
                                                    Shutterfly, Inc.
                                                    2800 Bridge Parkway
                                                    Redwood City, CA 94065

                                                                      Defendant.




                                                                               CLASS ACTION COMPLAINT

                                                    NOW COMES Plaintiffs Vernita Miracle-Pond and Samantha Paraf (collectively,

                                            “Plaintiffs”), individually and on behalf of all others similarly situated, by and through their attorneys,

                                            bring this class action complaint pursuant to 735 ILCS 5/2-801, et seq., against Defendant Shutterfly,

                                            Inc. (“Shutterfly”), for violations of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1,

                                            et seq. (“BIPA”), and allege as follows:

                                                                                    NATURE OF ACTION

                                                    1.        Plaintiffs brings this action for damages and other legal and equitable remedies

                                            resulting from the illegal actions of Shutterfly in collecting, storing, and using Plaintiffs’ and other
                                                  Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 3 of 17 PageID #:7



                                            similarly situated individuals’ biometric identifiers1 and biometric information2 (collectively,

                                            “biometrics”) without informed written consent, in direct violation of BIPA.
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                    2.          The Illinois Legislature has found that “[b]iometrics are unlike other unique

                                            identifiers that are used to access finances or other sensitive information.” 740 ILCS 14/5(c). “For

                                            example, social security numbers, when compromised, can be changed. Biometrics, however, are

                                            biologically unique to the individual; therefore, once compromised, the individual has no recourse, is

                                            at heightened risk for identity theft, and is likely to withdraw from biometric-facilitated transactions.”

                                            Id.

                                                    3.          In recognition of these concerns over the security of individuals’ biometrics –

                                            particularly in the City of Chicago, which was recently selected by major national corporations as a

                                            “pilot testing site[] for new applications of biometric-facilitated financial transactions, including

                                            finger-scan technologies at grocery stores, gas stations, and school cafeterias” (740 ILCS 14/5(b)) –

                                            the Illinois Legislature enacted the BIPA, which provides, inter alia, that a private entity like Google

                                            may not obtain and/or possess an individual’s biometrics unless it: (1) informs that person in writing

                                            that biometric identifiers or information will be collected or stored, see id.; (2) informs that person in

                                            writing of the specific purpose and length of term for which such biometric identifiers or biometric

                                            information is being collected, stored and used, see id.; (3) receives a written release from the person

                                            for the collection of his or her biometric identifiers or information, see id.; and (4) publishes publically

                                            available written retention schedules and guidelines for permanently destroying biometric identifiers

                                            and biometric information. 740 ILCS 14/15(a).




                                            1   A “biometric identifier” is any personal feature that is unique to an individual, including fingerprints, iris
                                            scans, DNA and “face geometry,” among others.
                                            2   “Biometric information” is any information captured, converted, stored, or shared based on a person’s
                                            biometric identifier used to identify an individual.


                                                                                                     2
                                                 Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 4 of 17 PageID #:7



                                                    4.         In direct violation of each of the foregoing provisions of § 15(a) and § 15(b) of the

                                            BIPA, Shutterfly is actively collecting, storing, and using – without providing notice, obtaining
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            informed written consent or publishing data retention policies – the biometrics of millions of

                                            unwitting individuals whose faces appear in photographs uploaded to Shutterfly in Illinois.

                                                    5.         Specifically, Shutterfly has extracted, collected, and stored millions of “scans of face

                                            geometry” – highly detailed geometric maps of the face, as well as other unique facial biometric

                                            information – from every individual who appears in a photograph uploaded to Shutterfly. Shutterfly

                                            collects these scans of face geometry using sophisticated facial recognition technology that extracts

                                            and analyzes data from the points and contours of faces appearing in photos uploaded by its users.

                                            Each scan of face geometry is unique to a particular individual, in the same way that a fingerprint or

                                            voiceprint uniquely identifies one and only one person.

                                                    6.         Plaintiffs bring this action individually and on behalf of all others similarly situated

                                            to prevent Shutterfly from further violating the privacy rights of both users and non-users of

                                            Shutterfly whose photos are uploaded to Shutterfly from within the state of Illinois, and to recover

                                            statutory damages for Shutterfly’s unauthorized collection, storage, and use of these individuals’

                                            biometrics in violation of BIPA.

                                                                                           PARTIES

                                                    7.         Plaintiff Vernita Miracle-Pond is a resident and citizen of Cook County, Illinois.

                                            Plaintiff Miracle-Pond has a Shutterfly account and her face appears in photographs uploaded to

                                            Shutterfly within Illinois.

                                                    8.         Plaintiff Samantha Paraf is a resident and citizen of Cook County, Illinois. Plaintiff

                                            Paraf does not and has not ever had a Shutterfly account, and her face appears in photographs

                                            uploaded to Shutterfly within Illinois.




                                                                                                 3
                                                  Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 5 of 17 PageID #:7



                                                        9.    Defendant Shutterfly, Inc. is a Delaware corporation with its headquarters and

                                            principal executive offices at 2800 Bridge Parkway, Redwood City, California 94065. Shutterfly is a
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            citizen of the states of Delaware and California. Upon information and belief, Shutterfly provides its

                                            online services to thousands, if not millions, of Illinois residents.

                                                                              JURISDICTION AND VENUE

                                                        10.   This is a class action complaint for violations of BIPA (740 ILCS 14/1, et seq.),

                                            seeking statutory and actual damages.

                                                        11.   No federal question is presented by this complaint. Plaintiff brings this complaint

                                            solely under state law and not under federal law, and specifically not under the United States

                                            Constitution, nor any of its amendments, nor under 42 U.S.C. § 1981 or 1982, nor any other federal

                                            statute, law, rule, or regulation. Plaintiff believes and alleges that a cause of action exists under state

                                            law for the conduct complained of herein.

                                                        12.   This class action is brought on behalf of only Illinois citizens residing within the

                                            State of Illinois whose biometric information was uploaded to Shutterfly within the State of Illinois.

                                                        13.   Venue is proper under 735 ILCS 5/1-108 and 2-101 of the Illinois Code of Civil

                                            Procedure, as a substantial portion of the transactions giving rise to the causes of action pleaded

                                            herein occurred in Cook County. Specifically, upon information and belief, Shutterfly’s collection a

                                            of numerous Plaintiffs’ and class members’ biometric information occurred within Cook County,

                                            Illinois.

                                                                                FACTUAL BACKGROUND

                                                I. Biometric Technology Implicates Consumer Privacy Concerns

                                                        14.   “Biometrics” refers to unique physical characteristics used to identify an individual.

                                            One of the most prevalent uses of biometrics is in facial recognition technology, which works by

                                            scanning a human face or an image thereof, extracting facial feature data based on specific “biometric



                                                                                                 4
                                                  Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 6 of 17 PageID #:7



                                            identifiers” (i.e., details about the face’s geometry as determined by facial points and contours), and

                                            comparing the resulting “face template” (or “faceprint”) against the face templates stored in a “face
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            template database.” If a database match is found, an individual may be identified.

                                                     15.        The use of facial recognition technology in the commercial context presents

                                            numerous consumer privacy concerns. During a 2012 hearing before the United States Senate

                                            Subcommittee on Privacy, Technology, and the Law, U.S. Senator Al Franken stated that “there is

                                            nothing inherently right or wrong with [facial recognition technology, but] if we do not stop and

                                            carefully consider the way we use [it], it may also be abused in ways that could threaten basic aspects

                                            of our privacy and civil liberties.”3 Senator Franken noted, for example, that facial recognition

                                            technology could be “abused to not only identify protesters at political events and rallies, but to target

                                            them for selective jailing and prosecution.”4

                                                     16.        The Federal Trade Commission (“FTC”) has raised similar concerns, and recently

                                            released a “Best Practices” guide for companies using facial recognition technology. 5 In the guide,

                                            the Commission underscores the importance of companies’ obtaining affirmative consent from

                                            consumers before extracting and collecting their biometric identifiers and biometric information from

                                            digital photographs.

                                                     17.        As explained below, Shutterfly made no effort to obtain consent from anyone when

                                            it introduced its facial recognition technology. Not only do Shutterfly’s actions fly in the face of FCC

                                            guidelines, they also violate individuals’ privacy rights under BIPA.



                                            3   What Facial Recognition Technology Means for Privacy and Civil Liberties: Hearing Before the Subcomm. on Privacy,
                                            Tech. & the Law of the S. Comm. on the Judiciary, 112th Cong. 1 (2012), available at
                                            https://www.eff.org/files/filenode/jenniferlynch_eff-senate-testimony-face_recognition.pdf (last visited
                                            Mar. 1, 2016).
                                            4   Id.
                                            5   Facing Facts: Best Practices for Common Uses of Facial Recognition Technologies, Federal Trade Commission (Oct.
                                            2012), available at http://www.ftc.gov/sites/default/files/documents/reports/facing-facts-best-practices-
                                            common-uses-facial-recognition-technologies/121022facialtechrpt.pdf (last visited Mar. 1, 2016).


                                                                                                      5
                                                 Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 7 of 17 PageID #:7



                                                II. Illinois’s Biometric Information Privacy Act
                                                    18.       In 2008, Illinois enacted BIPA due to the “very serious need [for] protections for
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            the citizens of Illinois when it [comes to their] biometric information.” Illinois House Transcript,

                                            2008 Reg. Sess. No. 276. BIPA makes it unlawful for a company to, inter alia, “collect, capture,

                                            purchase, receive through trade, or otherwise obtain a person’s or a customer’s biometric identifiers6

                                            or biometric information, unless it first:

                                                            (l) informs the subject . . . in writing that a biometric identifier or
                                                                biometric information is being collected or stored;

                                                            (2) informs the subject . . . in writing of the specific purpose and
                                                                length of term for which a biometric identifier or biometric
                                                                information is being collected, stored, and used; and

                                                            (3) receives a written release executed by the subject of the biometric
                                                                identifier or biometric information or the subject’s legally
                                                                authorized representative.”

                                            740 ILCS 14/15 (b).

                                                    19.       Section 15(a) of BIPA also provides:

                                                            A private entity in possession of biometric identifiers or biometric
                                                            information must develop a written policy, made available to the
                                                            public, establishing a retention schedule and guidelines for
                                                            permanently destroying biometric identifiers and biometric
                                                            information when the initial purpose for collecting or obtaining such
                                                            identifiers or information has been satisfied or within 3 years of the
                                                            individual’s last interaction with the private entity, whichever occurs
                                                            first.

                                            740 ILCS 14/15(a).

                                                    20.       As alleged below, Shutterfly’s practices of collecting, storing and using, without

                                            obtaining informed written consent, the biometric identifiers and information of individuals

                                            appearing in photos uploaded within Illinois violate all three prongs of § 15(b) of BIPA. Shutterfly’s

                                            failure to provide a publicly available written policy regarding its schedule and guidelines for the


                                            6   BIPA’s definition of “biometric identifier” expressly includes information collected about the geometry
                                            of the face (i.e., facial data obtained through facial recognition technology). See 740 ILCS 14/10.


                                                                                                  6
                                                 Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 8 of 17 PageID #:7



                                            retention and permanent destruction of individuals’ biometric identifiers and information also violates

                                            § 15(a) of BIPA. Shutterfly’s violations of BIPA infringed on the right to privacy, expressly recognized
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            by the Illinois legislature, of the individuals whose biometrics were illegally collected.

                                                III. Shutterfly Violates Illinois’s Biometric Information Privacy Act

                                                    21.       In a slideshow released by Shutterfly to accompany its Q2 2013 earnings conference

                                            call, Shutterfly claimed that, as of mid-2013, its users store “~20 billion photos” in the company’s

                                            photo database, and that its facial recognition technology – at the time only utilized on a site called

                                            “ThisLife” – identifies people appearing in those photos by way of “photo ranking algorithms” and

                                            “advanced image analysis.”7 Shutterfly’s website further explains that its photo storage and sharing

                                            platform “make[s] face tagging quick and easy with our facial recognition [technology],”8 which

                                            “automatically recognizes faces (even babies and kids!) and puts them in groups to make it fast and

                                            easy for you to tag.”9

                                                    22.       Shutterfly claims that, as of December 31, 2015, it hosted approximately 28 billion

                                            photos, uploaded by roughly 9.8 million users.10

                                                    23.       Throughout 2016, Shutterfly has been implementing its facial recognition

                                            technology from its ThisLife platform into its entire collection of websites. Shutterfly says that its

                                            facial recognition technology allows users to “[g]ather and organize [] photos and videos so [as to]

                                            easily find, share and transform them into personalized photo books, cards, home decor and gifts,”11




                                            7        See http://files.shareholder.com/downloads/SHUT/267971935x0x681010/36F643F1-5FC2-4E47-
                                            BFE3-AB8BBF7A91DE/Q2FY13_Earnings_Presentation.pdf (accessed June 12, 2015).
                                            8        See http://blog.thislife.com/post/65531549805/introducing-the-new-thislife-r-by-shutterfly
                                            (accessed June 12, 2015).
                                            9        See https://www.thislife.com/#features (accessed June 12, 2015).
                                            10       See http://files.shareholder.com/downloads/SHUT/2193147151x0x892644/7F50F500-2FCB-4291-
                                            8AD0-2655EE4191C0/Shutterfly_Needham_Conference_Presentation_May_2016_Final.pdf (accessed April
                                            6, 2016).
                                            11       See http://files.shareholder.com/downloads/SHUT/2193147151x0x891688/1FFF6609-8464-48E8-
                                            9248-46D64EA621E1/Shutterfly_Conference_Presentation_May_2016.pdf (accessed April 6, 2016).


                                                                                                 7
                                                 Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 9 of 17 PageID #:7



                                            but altogether fails to disclose to anyone that it collects and stores sensitive biometric identifiers in the

                                            process.
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                    24.         Unbeknownst to the average consumer, and in direct violation of § 15(b)(1) of BIPA,

                                            Shutterfly’s proprietary12 facial recognition technology locates each and every face appearing in each

                                            and every photo uploaded to its service from within the state of Illinois, and then, based on the unique

                                            points and contours of each face, extracts scans of face geometry (i.e., biometric identifiers) from each

                                            person appearing in each photo, including non-users – all without ever informing anyone of this

                                            practice.

                                                    25.         The “tag suggestion” feature of Shutterfly – which prompts a user to “tag” a pre-

                                            selected name to a particular face – works by comparing the scans of face geometry of individuals

                                            who appear in newly-uploaded photos against the scans of face geometry already saved in Shutterfly’s

                                            face database. Specifically, when a Shutterfly user uploads a new photo, Shutterfly’s sophisticated facial

                                            recognition technology collects a scan of face geometry from each person whose face is depicted in

                                            the photo, without regard for whether that person is a user of Shutterfly, and then compares that scan

                                            of face geometry against Shutterfly’s face database. If no match is found, the user is prompted to “tag”

                                            (i.e., identify by name) a person to that face, at which point the scan of face geometry and

                                            corresponding name identification are saved in Shutterfly’s face database. However, if a scan of face

                                            geometry is generated that matches a scan of face geometry already in Shutterfly’s face database, then

                                            Shutterfly suggests that the user “tag” to that face the name already associated with that face.

                                                    26.         These unique biometric identifiers are not only collected and used by Shutterfly to

                                            identify individuals by name, but also to recognize their gender, age, race and location. Accordingly,




                                            12       Shutterfly holds several patents covering its facial recognition technology that detail its illegal process
                                            of collecting and storing scans of face geometry without obtaining informed written consent.


                                                                                                     8
                                                Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 10 of 17 PageID #:7



                                            Shutterfly also collects “biometric information” from individuals appearing in user-uploaded photos.

                                            See 740 ILCS 14/10.
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                    27.       In direct violation of §§ 15(b)(2) and 15(b)(3) of BIPA, Shutterfly never informed

                                            anyone appearing in photos uploaded within the state of Illinois of the specific purpose and length of

                                            term for which their biometric identifiers or information would be collected, stored and used, nor did

                                            Shutterfly obtain a written release from any of these individuals.

                                                    28.       In direct violation of § 15(a) of BIPA, Shutterfly does not have written, publicly

                                            available policies identifying its retention schedules, or guidelines for permanently destroying

                                            individuals’ biometric identifiers or information.

                                                IV. Plaintiffs’ Experiences

                                                    29.       Upon upload of the photographs of Plaintiffs, Shutterfly automatically detected and

                                            located Plaintiff’ faces, analyzed the geometric data relating to the unique contours of his face and the

                                            distances between their eyes, nose, and ears, and used that data to extract and collect Plaintiffs’ scan

                                            of face geometry and related data (i.e., their biometric identifiers).

                                                    30.       The scan of face geometry extracted, collected, and stored from Plaintiffs’

                                            photographs were also used by Shutterfly to recognize Plaintiffs’ biometric information such as

                                            gender, age, race, and location.

                                                    31.       Plaintiffs never consented, agreed, or gave permission – written or otherwise – to

                                            Shutterfly for the collection or storage of their face geometry (i.e., their biometric identifiers) or their

                                            associated biometric information.

                                                    32.       Further, Shutterfly never provided Plaintiffs with, nor did they ever sign, a written

                                            release allowing Shutterfly to collect or store scans of face geometry or associated biometric

                                            information.




                                                                                                 9
                                                 Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 11 of 17 PageID #:7



                                                       33.        Likewise, Shutterfly never provided Plaintiffs with an opportunity to prohibit or

                                            prevent the collection, storage, or use of their face geometry or associated biometric information.
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                                                    CLASS ALLEGATIONS

                                                       34.        Class Definition: Plaintiffs bring this action pursuant to 735 ILCS 5/2-801,

                                            individually and on behalf of a class of similarly situated individuals, defined as follows (the “Class”):

                                                              All Illinois citizens who had their biometric identifiers, including scans
                                                              of face geometry and related biometric information, collected,
                                                              captured, received, or otherwise obtained by Shutterfly from
                                                              photographs uploaded to Shutterfly within the state of Illinois.

                                                       The following are excluded from the Class: (1) any Judge presiding over this action and

                                            members of his or her family; (2) Shutterfly, Shutterfly’s subsidiaries, parents, successors,

                                            predecessors, and any entity in which a Shutterfly or its parent has a controlling interest (as well as its

                                            current or former employees, officers and directors); (3) persons who properly execute and file a

                                            timely request for exclusion from the Class; (4) persons whose claims in this matter have been finally

                                            adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel and Shutterfly’s counsel; and

                                            (6) the legal representatives, successors, and assigns of any such excluded persons.

                                                       35.        Numerosity: The number of persons within the Class is substantial, believed to

                                            amount to thousands or even millions of persons. It is, therefore, impractical to join each member of

                                            the Class as named plaintiffs. Further, the size and relatively modest value of the claims of the

                                            individual members of the Class renders joinder impractical. Accordingly, utilization of the class

                                            action mechanism is the most economically feasible means of determining and adjudicating the merits

                                            of this litigation.

                                                       36.        Commonality and Predominance: There are well-defined common questions of

                                            fact and law that exist as to all members of the Class and that predominate over any questions affecting

                                            only individual members of the Class. These common legal and factual questions, which do not vary




                                                                                                 10
                                                Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 12 of 17 PageID #:7



                                            from Class member to Class member, and which may be determined without reference to the

                                            individual circumstances of any class member include, but are not limited to, the following:
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                  (a) whether Shutterfly collected or otherwise obtained Plaintiffs’ and Class members’ biometric
                                                      identifiers or biometric information;

                                                  (b) whether Shutterfly properly informed Plaintiffs and the Class that they collected, used, and
                                                      stored their biometric identifiers or biometric information;

                                                  (c) whether Shutterfly obtained a written release (as defined in 740 ILCS 1410) to collect, use,
                                                      and store Plaintiffs’ and Class members’ biometrics identifiers or biometric information;

                                                  (d) whether Shutterfly developed a written policy, made available to the public, establishing a
                                                      retention schedule and guidelines for permanently destroying biometric identifiers and
                                                      biometrics information when the initial purpose for collecting or obtaining such identifiers
                                                      or information has been satisfied or within three years of its last interaction, whichever
                                                      occurs first;

                                                  (e) whether Shutterfly used Plaintiffs’ and Class members’ biometric identifiers or biometric
                                                      information to identify them; and

                                                  (f) whether Shutterfly’s violations of BIPA were committed intentionally, recklessly, or
                                                      negligently.

                                                      37.     Adequate Representation: Plaintiffs have retained and are represented by

                                            qualified and competent counsel who are highly experienced in complex consumer class action

                                            litigation. Plaintiffs and their counsel are committed to vigorously prosecuting this class action.

                                            Neither Plaintiffs nor their counsel has any interest adverse to, or in conflict with, the interests of the

                                            absent members of the Class. Plaintiffs are able to fairly and adequately represent and protect the

                                            interests of such a Class. Plaintiffs have raised viable statutory claims of the type reasonably expected

                                            to be raised by members of the Class, and will vigorously pursue those claims. If necessary, Plaintiffs

                                            may seek leave of this Court to amend this Class Action Complaint to include additional Class

                                            representatives to represent the Class, additional claims, or amend the Class definition as may be

                                            appropriate.

                                                      38.     Superiority: A class action is superior to other available methods for the fair and

                                            efficient adjudication of this controversy because individual litigation of the claims of all Class


                                                                                                11
                                                Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 13 of 17 PageID #:7



                                            members is impracticable. Even if every member of the Class could afford to pursue individual

                                            litigation, the Court system could not. It would be unduly burdensome to the courts in which
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            individual litigation of numerous cases would proceed. Individualized litigation would also present

                                            the potential for varying, inconsistent or contradictory judgments, and would magnify the delay and

                                            expense to all parties and to the court system resulting from multiple trials of the same factual issues.

                                            By contrast, the maintenance of this action as a class action, with respect to some or all of the issues

                                            presented herein, presents few management difficulties, conserves the resources of the parties and of

                                            the court system and protects the rights of each member of the Class. Plaintiff anticipates no difficulty

                                            in the management of this action as a class action. Class-wide relief is essential to compel compliance

                                            with BIPA.

                                                                              FIRST CAUSE OF ACTION
                                                                            Violation of 740 ILCS 14/1, et seq.
                                                                           (On Behalf of Plaintiff and the Class)

                                                      39.     Plaintiffs incorporate all foregoing factual allegations herein.

                                                      40.     BIPA makes it unlawful for any private entity to, among other things, “collect,

                                            capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s biometric

                                            identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

                                            biometric identifier or biometric information is being collected or stored; (2) informs the subject . . .

                                            in writing of the specific purpose and length of term for which a biometric identifier or biometric

                                            information is being collected, stored, and used; and (3) receives a written release executed by the

                                            subject of the biometric identifier or biometric information . . . .” 740 ILCS 14/15(b) (emphasis

                                            added).

                                                      41.     Shutterfly is a Delaware corporation and thus qualifies as a “private entity” under

                                            the BIPA. See 740 ILCS 14/10.




                                                                                               12
                                                Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 14 of 17 PageID #:7



                                                      42.     Plaintiffs and Class members are Illinois citizens who had their “biometric

                                            identifiers” collected and stored by Shutterfly’s facial recognition software, in the form of their scans
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            of face geometry extracted from digital photographs uploaded within the State of Illinois. See 740

                                            ILCS 14/10.

                                                    43.       Plaintiffs and Class members are Illinois citizens who had their “biometric

                                            information” collected by Shutterfly, in the form of their gender, age, race, and location, through

                                            Shutterfly’s collection and use of their “biometric identifiers” within the State of Illinois.

                                                    44.       Shutterfly systematically and automatically collected, used, and stored Plaintiffs’ and

                                            Class members’ biometric identifiers and/or biometric information without first obtaining the written

                                            release required by 740 ILCS 14/15(b)(3).

                                                    45.       In fact, Shutterfly failed to properly inform Plaintiffs or the Class in writing that their

                                            biometric identifiers and/or biometric information were being collected and stored, nor did they

                                            inform Plaintiffs and Class members in writing of the specific purpose and length of term for which

                                            their biometric identifiers and/or biometric information were being collected, stored, and used, as

                                            required by 740 ILCS 14/15(b)(1)-(2).

                                                    46.       In addition, Shutterfly does not publicly provide a retention schedule or guidelines

                                            for permanently destroying the biometric identifiers and/or biometric information of Plaintiffs or

                                            Class members, as required by BIPA. See 740 ILCS 14/15(a).

                                                    47.       Upon information and belief, Shutterfly is failing to store and protect from

                                            disclosure the biometric identifiers and biometric information of Plaintiffs and Class members by

                                            failing to exercise a reasonable standard of care within Shutterfly’s industry, and in a manner at least

                                            as protective as the manner in which the business stores, transmits, and protects other confidential

                                            and sensitive information.




                                                                                                13
                                                    Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 15 of 17 PageID #:7



                                                      48.      Upon information and belief, Shutterfly is selling, leasing, trading, or otherwise

                                            profiting from Plaintiffs’ and Class members’ biometric identifiers and/or biometric information.
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                      49.      By collecting, storing, and using Plaintiffs’ and Class members’ biometric identifiers

                                            and/or biometric information as described herein, Shutterfly violated the rights of Plaintiffs and each

                                            Class member to privacy in their biometric identifiers and biometric information, as expressly set forth

                                            by the Illinois legislature in the enacting provisions of BIPA, 740 ILCS 14/1, et seq. Moreover, the

                                            conduct of Shutterfly as described herein has uniformly increased Plaintiffs’ and each Class member’s

                                            risk of identity theft and financial harm.

                                                        50.    On behalf of himself and the proposed Class members, Plaintiffs seek: (1) injunctive

                                            and equitable relief as is necessary to protect the interests of Plaintiffs and the Class by requiring

                                            Shutterfly to comply with BIPA’s requirements for the collection, storage, and use of biometric

                                            identifiers and biometric information as described herein; (2) statutory damages of $5,000.00 for each

                                            and every intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20; or, alternatively,

                                            (2) statutory damages of $1,000.00 pursuant to 740 ILCS 14/20(1) if the Court finds that Shutterfly’s

                                            violations were negligent; and (3) reasonable attorneys’ fees and costs and other litigation expenses

                                            pursuant to 740 ILCS 14/20(3).

                                                                                   PRAYER FOR RELIEF

                                                        WHEREFORE, Plaintiffs, individually and on behalf of the proposed Class, respectfully

                                            request that this Court enter an Order:

                                                        A.    Certifying this case as a class action on behalf of the Class defined above, appointing

                                            Plaintiffs as representatives of the Class, and appointing their counsel as Class Counsel;

                                                        B.    Declaring that Shutterfly’s actions, as set out above, violate BIPA, 740 ILCS l4/1, et

                                            seq.;




                                                                                                14
                                                Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 16 of 17 PageID #:7



                                                      C.     Awarding statutory damages of $5,000.00 for each and every intentional and reckless

                                            violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                            for each and every negligent violation of BIPA pursuant to 740 ILCS 14/20(1) if the Court finds that

                                            Shutterfly’s violations were negligent;

                                                      D.     Awarding injunctive and other equitable relief as is necessary to protect the interests

                                            of the Class, including, inter alia, an order requiring Shutterfly to collect, store, and use biometric

                                            identifiers or biometric information in compliance with BIPA;

                                                      E.     Awarding Plaintiffs and the Class their reasonable litigation expenses and attorneys’

                                            fees;

                                                      F.     Awarding Plaintiffs and the Class pre- and post-judgment interest, to the extent

                                            allowable; and

                                                      G.     Awarding such other and further relief as equity and justice may require.

                                                                                   JURY TRIAL DEMAND

                                                      Plaintiffs demand a trial by jury for all issues so triable.



                                                                                              Respectfully submitted,

                                            Dated: June 11, 2019                              By: /s/ Katrina Carroll
                                                                                              Katrina Carroll
                                                                                              kcarroll@carlsonlynch.com
                                                                                              Kyle A. Shamberg
                                                                                              kshamberg@carlsonlynch.com
                                                                                              CARLSON LYNCH LLP
                                                                                              111 W. Washington Street, Suite 1240
                                                                                              Chicago, Illinois 60602
                                                                                              Telephone: (312) 750-1265
                                                                                              Firm Code: 63746

                                                                                              Tina Wolfson*
                                                                                              twolfson@ahdootwolfson.com
                                                                                              Theodore Maya*
                                                                                              tmaya@ahdootwolfson.com
                                                                                              Bradley King*


                                                                                                 15
                                            Case: 1:19-cv-04722 Document #: 1-1 Filed: 07/12/19 Page 17 of 17 PageID #:7



                                                                              bking@ahdootwolfson.com
                                                                              AHDOOT & WOLFSON, PC
                                                                              10728 Lindbrook Drive
FILED DATE: 6/11/2019 2:27 PM 2019CH07050




                                                                              Los Angeles, California 90024
                                                                              Telephone: (310) 474-9111
                                                                              Facsimile: (310) 474-8585

                                                                              David P. Milian*
                                                                              dmilian@careyrodriguez.com
                                                                              CAREY RODRIGUEZ MILIAN GONYA, LLP
                                                                              1395 Brickell Avenue, Suite 700
                                                                              Miami, Florida 33131
                                                                              Telephone: (305) 372-7474
                                                                              Facsimile: (305) 372-7475

                                                                              *Pro Hac Vice Application Forthcoming

                                                                              Counsel for Plaintiffs and the Putative Class




                                                                                 16
